Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to amendment filed on 11/16/2021.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest cited prior art—
    	USPG No. 2018/037351 to Huang et al., teaches “receive a selection of program instructions for distribution, wherein the program instructions when executed implement an engineering job against a scope of a cloud computing environment; determine one or more attributes associated with at least one of the program instructions or the scope;  based on the determined attributes, determine a risk level of executing the program instructions against the scope;”

USPG No. 20130042154 to Agarwal, discloses updating program instructions to address anomaly.
The cited prior art taken alone or in combination fail to teach at least “ in response to determining that the engineering job does not address a critical customer outage, determining one or more attributes associated with at least one of the program instructions or the scope, based on the determined attributes, determining a risk level of executing the program instructions against the scope; based on the risk level, determining one or more rules for governing distribution of the program instructions; and based on the one or more rules, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

/PHILIP WANG/            Primary Examiner, Art Unit 2199